DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1,2 ,15,17 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant recited in claims 1 and 17 that the light radiation from the light sources “has a distribution of illuminance projected towards the lighted plane that is non-uniform and gradually decreases as a function of the angle relative to the radiation emission axis”. In claims 2 and 18, Applicant recites “the light radiation”, having a light intensity distribution, “the light intensity distribution is   non uniform and gradually increases as a function of the angle relative to the radiation emission axis”.   Applicant does not provide how the light radiation is capable of performing a decreasing of illuminance relative to an angle relative to the radiation emission axis or an increasing of illuminance relative to an angle relative to the emission axis, and it is unclear how these functions are performed. This renders claims 1, 2, 17 and 18 vague and indefinite. Because of their dependency, claims, 3-14, 16 are also rejected. 
Claims 1,2,17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the element or . 
Claim 15 recites the limitation "the non-uniform projected illuminance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the aforementioned limitation is the same as a distribution of illuminance projected towards the lighted plane that is non-uniform, as recited in claim 1, or a different non uniform projected illuminance.

As best understood, the following rejection applies. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 16-18 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lee (2012/0198762).
Regarding claim 1, Lee discloses An installation (Figs. 2A and 2B), a lighting space between a lighted plane and a lighting plane parallel to the lighted plane with side walls(10), 

Regarding claim 2, wherein the light radiation from the light radiation sources (9) has an intensity distribution, wherein the intensity distribution is non-uniform (fig. 2A suggests non uniformity of the of the light distribution bemuse of the positioning of the lamps) and gradually increases as a function of the angle relative to the radiation emission axis.

Regarding claim 16, Lee discloses a filling of a growth medium for vegetables, the surface of the growth medium defining the lighted plane. (Growth medium as found in pot P)

Regarding claims 17 and 18, the method claims disclose the limitations of claims 1 and 2 and are considered rejected in the same manner as claims 1 and 2 as shown above. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-13 are is/are rejected under 35 U.S.C. 103 as being patentable over Lee in further view of Jacobson et al (2009/0225543).

Regarding claim 3, Lee discloses the invention as recited in claim 1. Lee does not teach a lens shaping the intensity patters of the light radiation emitted by the light radiation generator (light sources). Jacobson discloses a set of light sources on a PCB (1204 and 1206) with a lens (900) that shapes the intensity pattern of the light radiation emitted by the light source. Regarding using a lens combination with the lighting device it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use a lens and light source of Jacobson  in the device of Lee, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one or using a lens and light source as taught by Jacobson in the device of Lee would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In this case one of ordinary skill would have been motivated to use a lens and lighting device of Jacobson in the device of Lee for the purpose of providing the plants a predetermined light output as modified by the lens. 

Regarding claim 4, Lee does not teach the limitations of claim 4. Jacobson teaches  the lens further comprises an optical axis(908), a light radiation input surface facing the light radiation generator (912) and a light radiation output surface facing the lighted plane (lighted plane is considered in this case the area to be illuminated by the light output of the light device), wherein radiation leaving the output surface of the lens forms, with respect to the optical axis, an output angle greater than the input angle formed, with respect to the optical axis, by light radiation entering the input surface of the lens(figs 4,8 and 9. Regarding the details of claim 4, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the lens and light source as taught by Jacobson as a light source and modifier in the lighting device of Lee,                                                                                                                                                                                                                                                                                         since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using the lens of Jacobson in the device of Lee would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In particular for the purpose of modifying the light emission of the light device of Lee in the manner as taught by Jacobson for a predetermined purpose.       

Regarding claim 5, Jacobson discloses the lens further comprises a dome-shaped light radiation input surface (812) and a light radiation output surface comprising a pair of convex portions (810, Fig. 11, Fig. 9c, 900, right and left top portions) both right and left side are convex) with a concavity (in between 810 and 908 respectively) there between, the concavity being aligned with the dome-shaped input surface (11, VI and X102).

Regarding claim 6. The installation of claim 5, wherein the concavity between the convex portions comprises a median plane with the convex portions specularly symmetrical with respect to the median plane, (Jacobson, in order for the light to exit in order to emit a batwing distribution, both convex portions must be symmetrical with  the same optical properties. Figures 3a and b, 4 8, 9 and 11 disclose these properties).

Regarding claim 7, Jacobson discloses wherein the lens is mechanically coupled to the light radiation generator in figures 8 and preferably with a seal there between. (Para. 0052 and Fig 11 shows the electrical components (1108, PCB) there in between.



Regarding claim 9, the set of light radiation sources further comprises at least one linear array of light radiation sources, and wherein the convex portions of the output surface of the lens are transversally aligned relative to the direction of extension of the at least one linear array of light radiation sources. (Jacobson, Figs 4, 5, 8 and 9)

Regarding claim 10, Lee discloses a parallelepiped lighting space with a first and a second pair of mutually opposite side walls (Ceiling holding light source 9, side walls 10, and floor on which side walls 10 are placed on, Figs 2a and 2b).

Regarding claim 11, Lee does not specifically disclose  the set of light radiation sources further comprises at least one linear array of light radiation sources, and wherein the at least one linear array extends parallelly to one of the pairs of side walls. Jacobson discloses a linear array of light radiation sources. Regarding at least one linear array of light sources,  it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the linear array of light sources of the device of Jacobson in the device of Lee, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, 

Regarding claim 12, Lee in further view of Jacobson obviates a parallelepiped lighting space with a first and a second pair of mutually opposite side walls, wherein the at least one linear array extends parallelly to one of the pairs of side walls, since the linear array would face in the same direction of the current light device which is extending parallel to the side walls. 

Regarding claim 13, Jacobson discloses the set of light radiation sources further comprises sources equally spaced there between. (Fig 12b, 1204 and 1206)
Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/            Primary Examiner, Art Unit 2875